                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JENNY JOHNSON, individually and on behalf          CASE NO. C17-1779-JCC
      of a class of persons similarly situated, and on
10    behalf of the Providence Health & Services         MINUTE ORDER
11    403(b) Value Plan,

12                            Plaintiff,
              v.
13
      PROVIDENCE HEALTH & SERVICES, et al.,
14

15                            Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulation and proposed order for an

20   extension of time to provide class notice (Dkt. No. 60). Finding good cause, the Court ENTERS

21   the parties’ stipulation as follows:

22          1.      The Settlement Administrator shall send notice to the Class, as required by the

23                  Settlement Agreement and Paragraph 12 of the Preliminary Approval Order, no

24                  later than April 10, 2019; and

25          2.      No other deadlines in the Preliminary Approval Order need to be adjusted; and

26          3.      The scheduled date for the Fairness Hearing does not need to be adjusted.


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 1
         Attorneys for Defendants            Attorneys for Plaintiff
 1       PROVIDENCE HEALTH & SERVICES        JENNY JOHNSON:
 2       AND PROVIDENCE HEALTH &
         SERVICES HUMAN RESOURCES            s/ Cliff Cantor
 3       COMMITTEE:                          Clifford A. Cantor, WSBA # 17893
                                             LAW OFFICES OF
 4       s/ Medora A. Marisseau                CLIFFORD A. CANTOR, P. C.
         Medora A. Marisseau, WSBA # 23114   627 208th Ave. SE
 5
         KARR TUTTLE CAMPBELL                Sammamish, WA 98074-7033
 6       701 Fifth Ave., Suite 3300          Telephone: (425) 868-7813
         Seattle, WA 98104                   cliff.cantor@outlook.com
 7       Telephone: (206) 223-1313
         Facsimile: (206) 682-7100           Mark P. Kindall (pro hac vice)
 8       mmarisseau@karrtuttle.com           Douglas P. Needham (pro hac vice)
                                             IZARD KINDALL & RAABE LLP
 9
         Brian D. Boyle (pro hac vice)       29 South Main Street, Suite 305
10       Meaghan VerGow (pro hac vice)       West Hartford, CT 06107
         O’MELVENY & MYERS LLP               Telephone: (860) 493-6292
11       1625 Eye Street, N.W.               Facsimile: (860) 493-6290
         Washington, D.C. 20006              mkindall@ikrlaw.com
12       Telephone: (202) 383-5300           dneedham@ikrlaw.com
         Facsimile: (202) 383-5414
13
         bboyle@omm.com                      Mark G. Boyko (pro hac vice)
14       mvergow@omm.com                     Gregory Y. Porter (pro hac vice)
                                             BAILEY & GLASSER LLP
15                                           8012 Bonhomme Ave. Suite 300
                                             Clayton, MO 63105
16                                           Telephone: (314) 863-5446
17                                           Facsimile: (314) 863-5483
                                             gporter@baileyglasser.com
18                                           mboyko@baileyglasser.com

19                                           Mark K. Gyandoh (pro hac vice)
                                             KESSLER TOPAZ MELTZER
20                                             & CHECK, LLP
21                                           280 King of Prussia Rd
                                             Radnor, PA 19087
22                                           Telephone: (610) 667-7706
                                             Facsimile: (610) 667-7056
23                                           mgyandoh@htmc.com
24

25        IT IS SO ORDERED.
26


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 2
 1        DATED this 26th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 3
